DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 September 2021 has been entered.

Status of Claims
Claims 1-6 and 8-9 as amended in the response filed 17 September 2021 are presently under consideration.
Applicant’s amendments to the specification are entered and have overcome the indefiniteness rejections and prior art rejections of record and these rejections are therefore withdrawn.
Upon performing updated search and consideration of the newly amended claims, new art was discovered a new prior art rejection is set forth below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al (US 2008/0006843), in further view of Meissner (US 6,043,982), and further in view of Kawauchi et al (US 2009/0032080) and in further view of Tateyama (US 2005/0016183).

Regarding claim 1 Dai discloses a thermoelectric element-containing package comprising: 
a thermoelectric conversion module (Figs. 4-6A see: thermoelectric cooling device 140 between substrates 110/130) including: 
a first substrate that has a first main surface and a second main surface opposite to the first main surface and is formed of an insulating material ([0035]-[0040] Figs. 4-6A see: first substrate 110 with first surface S1 and second surface S2); 
a second substrate that has a third main surface and a fourth main surface opposite to the third main surface and is formed of an insulating material, the second substrate being disposed such that the third main surface faces the second main surface ([0035]-[0040] Figs. 4-6A see: second substrate 130 with third surface S3 and fourth surface S4); and 
a plurality of thermoelectric elements that are sandwiched between the first substrate and the second substrate and arranged along the second main surface and 
wherein the thermoelectric element-containing package further comprises: 
a placement member that is disposed on the first main surface of the first substrate and to which an additional device is to be electrically connected and the additional device is an electric part or an electric apparatus ([0035]-[0040] Figs. 4-6A see: LED chip 120 which can be electrically connected to the thermoelectric device 140 through flip chip technology on first surface S1 of substrate 110 (see Fig. 1, para [0030] see: flip chip bonding includes electrically connecting the LED chip 120 to solder pads (placement member) using solder ball 190 on the surface S1 of substrate 110)),
wherein the first substrate includes: 
an inner conductive trace that is disposed on the second main surface and connected to the thermoelectric elements ([0035]-[0040] Figs. 4-6A see: electrodes 142a on second surface S2 of substrate 110 and connected to N-type semiconductor material 146 and P-type semiconductor material 148),
an outer conductive trace that is disposed on the first main surface and exposed to the outside ([0035]-[0040] Figs. 4-6A see: electrode 112 formed on first surface S1 of substrate 110), and 
wherein the first substrate is comprised of multiple layers and placement member is disposed on a different layer of the first substrate than the outer conductive trace ([0035]-[0040] Figs. 4-6A, 11A-11C see: LED chip 120 (and thus also the placement member it rests upon) are disposed in groove 118a on first surface S1 of substrate 110 
Dai does not explicitly disclose a frame that is joined to the first substrate and the second substrate so as to form a hermetically sealed space surrounding the plurality of thermoelectric elements between the first substrate and the second substrate or wherein the material of the frame is an iron-based alloy with nickel and cobalt.
Dai teaches the first substrate can include a plated through-hole connection for connecting the thermoelectric device 140 and an LED chip 120 but Dai does not explicitly disclose an embedded conductive trace that is embedded in the first substrate and connected to the outer conductive trace or a first via conductor that penetrates the first substrate so as to extend between the inner conductive trace and the embedded conductive trace, the first via conductor electrically connecting the inner conductive trace to the embedded conductive trace.
Furthermore, regarding the claim 1 limitations where the first substrate and second substrate are each formed of an insulating material, Dai teaches the substrates 110 and 130 are formed from silicon (Dai, [0030]) which can be considered electrically insulating for providing electrical insulation between the thermoelectric element connections and the devices and heat sink formed on the respective outer surfaces of the first and second substrates and Dai further teaches said substrates can include insulating layer coatings (Dai, [0034]) and as such said substrates are considered to meet the claim 1 limitation of being formed from insulating.
In the alternative where Dai does not explicitly disclose wherein the first substrate and second substrate are each formed of an insulating material, Meissner teaches a 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Dai in view of Meissner to form the first and second substrates of Dai of an electrically insulating but thermally conductive material as taught by Meissner (Meissner, C3/L1-10, L55-60, Fig. 1 see: integrated circuit support part 12 and base part 36 formed from ceramic materials such as alumina or AlN) as this would allow the formation of embedded conductive connections and through vias without the additional step of depositing insulating coatings.
Meissner further teaches where a frame that is joined to the first substrate and the second substrate so as to form a hermetically sealed space surrounding the plurality of thermoelectric elements between the first substrate and the second substrate (Meissner, C5/L55-67, C6/L1-6, Fig. 4 see: frame 64 joined to support part 12 and base part 36 around TEC elements 51 where a vacuum is maintained in chamber 66).
Meissner and Dai are combinable as they are both concerned with the field of thermoelectric device apparatuses.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Dai in view of Meissner to add a frame as taught by Meissner that is joined to the first substrate and the second substrate of Dai so as to form a hermetically sealed space surrounding the plurality of thermoelectric elements of Dai between the first substrate and the second substrate of Dai as taught 
 Kawauchi teaches a thermoelectric element-containing package where a first ceramic substrate includes: an inner conductive trace that is disposed on a second main surface and connected to thermoelectric elements (Kawauchi, [0074], [0064], Fig. 10 see: parallel wiring conductors 37 on a lower surface of substrate formed by insulating layer 2 and outer layer 13 and connected to thermoelectric semiconductors 4 and 5), an outer conductive trace that is disposed on the first main surface and exposed to the outside (Kawauchi, [0074], [0064], Fig. 10 see: terminal electrode 41 disposed on outer layer 13) an embedded conductive trace that is embedded in the first substrate and connected to the outer conductive trace (Kawauchi, [0074], [0078], [0064], Fig. 10 see: parallel wiring conductive layer 33 embedded between insulating layer 2 and outer layer 13 and connected to terminal electrode 41 through extraction via conductor 39), and a first via conductor that penetrates the first substrate so as to extend between the inner conductive trace and the embedded conductive trace, the first via conductor electrically connecting the inner conductive trace to the embedded conductive trace (Kawauchi, [0074], [0064], Fig. 10 see: parallel wiring via-conductor 35 that penetrates insulating layer 2 and extends between and connects parallel wiring conductors 37 to parallel wiring conductive layer 33). Kawauchi teaches this connection scheme allows the thermoelectric elements to be connected in parallel (Kawauchi, [0074]).

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Dai in view of Kawauchi such that the first insulating substrate of Dai further comprises an embedded conductive trace that is embedded in the first substrate and connected to the outer conductive trace as taught by Kawauchi (Kawauchi, [0074], [0078], [0064], Fig. 10 see: parallel wiring conductive layer 33 embedded between insulating layer 2 and outer layer 13 and connected to terminal electrode 41 through extraction via conductor 39), and where the first via conductor penetrates the first substrate so as to extend between the inner conductive trace and the embedded conductive trace, the first via conductor electrically connecting the inner conductive trace to the embedded conductive trace as taught by Kawauchi (Kawauchi, [0074], [0064], Fig. 10 see: parallel wiring via-conductor 35 that penetrates insulating layer 2 and extends between and connects parallel wiring conductors 37 to parallel wiring conductive layer 33) as Kawauchi teaches this connection scheme allows the thermoelectric elements to be connected in parallel (Kawauchi, [0074]) and one having ordinary skill in the art at the time of the invention would have recognized such a connection scheme would have amounted to the use of a known through substrate interconnection for its intended use in the known environment of a thermoelectric device package to accomplish the entirely expected result of providing a parallel interconnection of the thermoelectric elements of modified Dai allowing them to be driven at a lower voltage than if all thermoelectric elements were connected in series.

Tateyama teaches a thermoelectric element containing package comprising a frame where Tateyama teaches in paras [0055]-[0058] and Fig. 9 ceramic substrates (lid 32 and board 14) sealed with a frame 33 of Kovar (iron-based alloy with nickel and cobalt). Tateyama teaches this Kovar (iron-based alloy with nickel and cobalt) frame material can be formed in a bent shape that allows a thinner frame thickness while still having an increased contact area between the frame and the lid (substrate) and having an improved joint strength (Tateyama, [0056]-[0058]).
Tateyama and modified Dai are combinable as they are both concerned with the field of thermoelectric devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Dai in view of Tateyama such that the frame material of Dai is formed from an iron-based alloy with nickel and cobalt as taught by Tateyama (Tateyama, [0055]-[0058] and Fig. 9 see: frame 33 composed of an iron-nickel-cobalt alloy (preferably Kovar)) as Tateyama teaches this Kovar (iron-based alloy with nickel and cobalt) frame material can be formed in a bent shape that allows a thinner frame thickness while still having an increased contact area between the frame and the lid (substrates) and having an improved joint strength (Tateyama, [0056]-[0058]).

Regarding claim 2, modified Dai discloses a thermoelectric element-containing package according to claim 1, and Kawauchi further teaches wherein the first substrate 

Regarding claim 4 modified Dai discloses a thermoelectric element-containing package according to claim 1, and Dai teaches wherein, when the placement member is disposed on the first substrate, the first substrate has a protruding portion that is formed in a position farther from the plurality of thermoelectric elements than the placement member, and the outer conductive trace is disposed on a surface of the protruding portion (Dai, [0035]-[0040] Figs. 4-6A see: LED chip 120 (and thus also the placement member it rests upon) are disposed in groove 118a on first surface S1 of substrate 110 and electrode 112 is disposed on a higher layer (protruding portion) of substrate 110 outside the groove 118a) further from thermoelectric device 140).

Regarding claim 6 modified Dai discloses a thermoelectric element-containing package according claim 1, and Meissner teaches wherein the thermal conductivity of the frame is smaller than the thermal conductivity of the first substrate and the thermal conductivity of the second substrate (Meissner, C3/L1-10, C5/L53-55, Fig. 4 see: substrates (part 12) are formed from a thermally conductive material such as AlN whereas frame 64 is formed from a thermally insulating material).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dai et al (US 2008/0006843) in view of Meissner (US 6,043,982) and in view of Kawauchi et al (US 2009/0032080) in view of Tateyama (US 2005/0016183) as applied to claims 1-2, 4 and 6 above and further in view of Sogou et al (US 2007/0028955).

Regarding claim 3 modified Dai discloses a thermoelectric element-containing package according to claim 1, and although Dai teaches wherein the first substrate has a lowered portion that is recessed toward the plurality of thermoelectric elements and the outer conductive trace is disposed on a surface of the lowered portion (Dai, [0055] Fig. 11C see: plurality of electrodes 211 disposed in recessed groove 213 on second secondary substrate 210b groove 118a) Dai does not explicitly disclose where said portion is located in an outer circumferential portion of the first main surface.
Sogou teaches a thermoelectric element-containing package comprising a first substrate that has a lowered portion that is recessed toward the plurality of thermoelectric elements located in an outer circumferential portion of the first main surface, and the outer conductive trace is disposed on a surface of the lowered portion (Sogou, [0072], [0085] Fig. 1 see: alternatively, the substrate 2 can have a lowered portion at an edge where the outer conductive trace (metal layer 14) is disposed on a surface of this lowered portion). Sogou teaches the lowered portion allows for clearance between the electrical connection (outer conductive trace) and raised surface of the substrate (Sogou, [0166]-[0167]).

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Dai in view of Sogou such that the first substrate of Dai has a lowered portion that is recessed toward the plurality of thermoelectric elements located in an outer circumferential portion of the first main surface, and the outer conductive trace is disposed on a surface of the lowered portion as taught by Sogou (Sogou, [0072], [0085] Fig. 1 see: alternatively, the substrate 2 can have a lowered portion at an edge where the outer conductive trace (metal layer 14) is disposed on a surface of this lowered portion) as Sogou teaches the lowered portion allows for clearance between the electrical connection (outer conductive trace) and raised surface of the substrate (Sogou, [0166]-[0167]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dai et al (US 2008/0006843) in view of Meissner (US 6,043,982) and in view of Kawauchi et al (US 2009/0032080) in view of Tateyama (US 2005/0016183) as applied to claims 1-2, 4 and 6 above and further in view of Liu et al (US 2010/0163090).

Regarding claim 5 modified Dai discloses where a thermoelectric element-containing package according claim 1, and although Dai teaches wherein the first substrate and the second substrate are formed of the same material (e.g. Silicon), modified Dai does not explicitly disclose wherein the first substrate, the second substrate, and the frame are formed of the same material.

Dai teaches SiGe alloys can be employed as thermoelectric materials (Dai, [0033]).
Sogou and modified Dai are combinable as they are both concerned with the field of thermoelectric devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Dai in view of Liu such that the frame of Dai is formed from an SiGe thermoelectric material as taught by Dai (Dai, [0033]) as Liu teaches that such sealing frames can be formed from  a thermoelectric material (Liu, [0036], [0045]-[0055], [0065] Figs. 6 and 8E see: chip stacks 610a, 610b joined by sealant 190 that forms a sealing chamber A as a vacuum environment) as this allows the frame to be formed at the same time as the thermoelectric elements are deposited, thus simplifying manufacturing (Liu, [0036]). As the frame of modified Dai is formed from SiGe alloy and the substrates of Dai contain Silicon, the first substrate, the second substrate, and the frame of modified Dai are formed of the same material (silicon).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dai et al (US 2008/0006843) in view of Meissner (US 6,043,982) and in view of Kawauchi et al (US  as applied to claims 1-2, 4 and 6 above and further in view of Venkatasubramanian (US 2006/0243317).

Regarding claim 8 modified Dai discloses a thermoelectric element-containing package according claim 1, but does not explicitly disclose wherein the second substrate has a side surface bordering the third main surface and the fourth main surface, and the side surface of the second substrate is surrounded by the frame and joined to an inner circumferential surface of the frame.
Venkatasubramanian teaches a thermoelectric element-containing package where a thermal conductivity of a frame is smaller than the thermal conductivity of a first substrate and a second substrate (Venkatasubramanian, [0164] Fig. 16 see: sealant 1107 is formed of a relatively low thermal conductivity compliant material where first thermally conductive plate 1101 and second thermally conductive plate 1103 are formed from thermally conductive materials) and where the second substrate has a side surface bordering the third main surface and the fourth main surface, and the side surface of the second substrate is surrounded by the frame and joined to an inner circumferential surface of the frame (Venkatasubramanian, [0164] Fig. 16 see: sealant 1107 is formed to surround the first thermally conductive plate 1101 which is joined to an inner circumferential surface of sealant 1107). Venkatasubramanian teaches this sealant thus reduces thermal conduction between the first and second substrates (Venkatasubramanian, [0164]).
Venkatasubramanian and modified Dai are combinable as they are both concerned with the field of thermoelectric devices.
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dai et al (US 2008/0006843) in view of Meissner (US 6,043,982) and in view of Kawauchi et al (US 2009/0032080) in further view of Tateyama (US 2005/0016183) as applied to claims 1-2, 4 and 6 above and further in view of Chang et al (US 2013/0168798).

Regarding claim 9 modified Dai discloses a thermoelectric element-containing package according claim 1, and although Dai teaches wherein the second substrate 
an additional outer conductive trace disposed on the fourth main surface so as to be exposed to the outside; an additional embedded conductive trace that is embedded in the second substrate and connected to the additional outer conductive trace; and a third via conductor that penetrates the second substrate so as to extend between the additional inner conductive trace and the additional embedded conductive trace, the third via conductor electrically connecting the additional inner conductive trace to the additional embedded conductive trace.
However, Chang teaches a thermoelectric element-containing package (Chang, Fig. 4) having a second substrate including an additional inner conductive trace, an additional outer conductive trace and a through outer conductive trace and an additional via conductor electrically connecting the inner and outer conductive traces which allows the electrical interconnection of stacked thermoelectric devices (Chang, [0026] Fig. 4 see: third daisy chain circuit 407 disposed on second chip 104 and connected to second daisy chain circuit on a back side of second chip 104 through second conducting via 414).
Chang and modified Dai are combinable as they are both concerned with the field of thermoelectric devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Dai in view of Chang such that the second 
Furthermore, although Chang does not explicitly disclose an additional embedded conductive trace that is embedded in the second substrate and connected to the additional outer conductive trace where the third via conductor that penetrates the second substrate so as to extend between the additional inner conductive trace and the additional embedded conductive trace, the third via conductor electrically connecting the additional inner conductive trace to the additional embedded conductive trace, Kawauchi teaches such a connection structure was already known for the purpose of providing a parallel electrical connection to additional thermoelectric elements (Kawauchi, [0074], [0064], Fig. 10 see: parallel wiring conductive layer 33 (embedded conductive trace) that is connected to parallel wiring conductors 37 (additional inner conductive trace) through parallel wiring via-conductor 35 (third via conductor)). As such it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Dai to include the additional embedded conductive trace that is embedded in the second substrate and connected to the additional outer conductive trace where the third via conductor penetrates the second substrate so as to .

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morimoto (CN 101989596B
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726